                 Case 20-12602-BLS           Doc 62       Filed 10/24/20         Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                         )
    In re:                                                               )   Chapter 11
                                                                         )
    RED REEF ALTERNATIVE INVESTMENTS, LLC and                            )   Case No. 20-12602 (BLS)
    EMERGENT CAPITAL, INC., 1                                            )
                                                                         )   Jointly Administered
                                    Debtors.                             )   341 Meeting Date: November 13, 2020
                                                                             @ 2 p.m. Eastern Time
                                                                         )

                        NOTICE OF TELEPHONIC SECTION 341 MEETING

       PLEASE TAKE NOTICE that the meeting of creditors pursuant to 11 U.S.C. §§ 341 and
343 (the “section 341 meeting”) in these cases, scheduled for Friday, November 13, 2020 at 2
p.m. (ET) will be held telephonically.

        If you are receiving this notice, you have been identified as a party who may be a creditor,
i.e. someone who may be owed money by the Debtors. Creditors will receive separate notice
regarding any deadline for submitting a claim for monies owed, as well as the procedures for doing
so. Your telephonic participation in the 341 meeting is not required, is completely optional,
and failure to attend will not affect your eligibility to file a claim. The purpose of the 341
meeting is to provide creditors and parties in interest an opportunity to examine the Debtor’s
financial affairs. It is not the purpose of the 341 meeting to address the specific circumstances of
each creditor.

        PLEASE FOLLOW the instructions below to ensure a smooth and efficient telephonic
section 341 meeting of creditors.

      x      You must use a touch-tone phone.
      x      If you have a choice, please use a landline phone, instead of a cell phone.
      x      Dial the call-in number, 1-866-621-1355, and then enter the passcode, 7178157,
             followed by a # sign.
      x      Make the call from a quiet area where there is as little background noise as possible.
      x      Mute your phone and do not speak until the U.S. Trustee counsel asks you to identify
             yourself or indicates you may pose questions. You will still be able to listen even when
             your phone is muted.
      x      Unmute your phone when speaking.
      x      When speaking, identify yourself.
      x      Do not put the phone on hold at any time after the call is connected.
      x      Once the meeting of creditors is finished, please hang up.
      x      If you become disconnected before the meeting is finished, please call back.
1 The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
           Case 20-12602-BLS        Doc 62     Filed 10/24/20    Page 2 of 4



   x   The section 341 meeting of creditors will be recorded by the U.S. Trustee. Any other
       recordings are prohibited.
   x   Neither the U.S. Trustee nor the Debtor may provide legal advice to any creditors.

       If you have any questions, you may contact Debtor’s counsel who is: Colin R. Robinson
of Pachulski Stang Ziehl & Jones LLP; Telephone: (302) 652-4100; Facsimile: (302) 652-4400;
Email: crobinson@pszjlaw.com.


Dated: October 20, 2020                   ANDREW R. VARA
                                          UNITED STATES TRUSTEE
                                          REGIONS 3 AND 9

                                          By: /s/ Juliet Sarkessian
                                          Juliet Sarkessian, Esq.
                                          Trial Attorney
                                          United States Department of Justice
                                          Office of the United States Trustee
                                          J. Caleb Boggs Federal Building
                                          844 N. King Street, Room 2207, Lockbox 35
                                          Wilmington, DE 19801
                                          Juliet.M.Sarkessian@usdoj.gov




                                             2
                                Case 20-12602-BLS                     Doc 62          Filed 10/24/20              Page 3 of 4
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 20-12602-BLS
Emergent Capital, Inc.                                                                                                 Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: BonnieA                                                               Page 1 of 2
Date Rcvd: Oct 22, 2020                                               Form ID: pdf341                                                           Total Noticed: 18
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 24, 2020:
Recip ID                 Recipient Name and Address
db                     + Emergent Capital, Inc., 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432-2813
aty                      Brett Lawrence, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038-4982
aty                    + Carol W. Sherman, Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178-0062
aty                      James H. Millar, Faegre Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, New York, NY 10036-2714
aty                    + James S. Carr, Kelly Drye & Warren LLP, 101 Park Avenue, New York, NY 10178-0062
aty                    + Konstantinos (Dean) Katsionis, Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178-0062
aty                    + Kyle R. Kistinger, Faegre Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, 41st Fl, New York, NY 10036-2714
aty                    + Laura E. Appleby, Faegre Drinker Biddle & Reath, 1177 Avenue of the Americas, 41st Fl, New York, NY 10036-2714
aty                    + Matthew Garofalo, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038-4982
aty                    + Richard M. Pachulski, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
aty                    + Robert F. Poppiti, Jr., Young, Conaway, Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801-3335
cr                     + Ad Hoc Group of Senior Secured Noteholders, c/o Faegre Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, 41st Fl, New York,
                         NY 10036-2714
15169568               + Delaware State Treasury, 820 Silver Lake Blvd., Suite 100, Dover, DE 19904-2464

TOTAL: 13

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
15169567                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Oct 22 2020 20:40:00      Internal Revenue Service, P. O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
15169508                  Email/Text: DOREBN@DOR.STATE.MA.US
                                                                                        Oct 22 2020 20:40:00      MASSACHUSETTS DEPARTMENT OF
                                                                                                                  REVENUE, MASS. DEPT. OF REVENUE
                                                                                                                  ATTN: BANKRUPTCY, P.O. Box 9564, Boston,
                                                                                                                  MA 02114-9564
15169569               + Email/Text: DOSDOC_BANKRUPTCY@STATE.DE.US
                                                                                        Oct 22 2020 20:40:00      Secretary of State, Division of Corporations,
                                                                                                                  Franchise Tax, P.O. Box 898, Dover, DE
                                                                                                                  19903-0898
15169565               + Email/Text: secbankruptcy@sec.gov
                                                                                        Oct 22 2020 20:40:00      Securities & Exchange Commission, 100 F Street,
                                                                                                                  NE, Washington, DC 20549-2001
15169566               + Email/Text: nyrobankruptcy@sec.gov
                                                                                        Oct 22 2020 20:40:00      Securities & Exchange Commission, New York
                                                                                                                  Regional Office, Attn: Mark Berger, Regional
                                                                                                                  Director, Brookfield Place, 200 Vesey Street, Suite
                                                                                                                  400, New York, NY 10281-1013

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
                              Case 20-12602-BLS                    Doc 62          Filed 10/24/20             Page 4 of 4
District/off: 0311-1                                               User: BonnieA                                                           Page 2 of 2
Date Rcvd: Oct 22, 2020                                            Form ID: pdf341                                                       Total Noticed: 18

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 24, 2020                                        Signature:            /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 20, 2020 at the address(es) listed
below:
Name                             Email Address
Brett D. Fallon
                                 on behalf of Creditor Ad Hoc Group of Senior Secured Noteholders brett.fallon@faegredrinker.com
                                 tracey.little@faegredrinker.com

Brya Michele Keilson
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee bkeilson@morrisjames.com,
                                 wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Colin Robinson
                                 on behalf of Debtor Emergent Capital Inc. crobinson@pszjlaw.com

Colin Robinson
                                 on behalf of Debtor Red Reef Alternative Investments LLC crobinson@pszjlaw.com

Colin R. Robinson
                                 on behalf of Debtor Emergent Capital Inc. crobinson@pszjlaw.com

Emily Kuznick
                                 on behalf of Interested Party Convertible Noteholders ekuznick@stroock.com
                                 mgarofalo@stroock.com;blawrence@stroock.com;mlaskowski@stroock.com;dmohamed@stroock.com;mmagzamen@stroock.co
                                 m;jlau@stroock.com

Eric J. Monzo
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee emonzo@morrisjames.com,
                                 wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Juliet M. Sarkessian
                                 on behalf of U.S. Trustee U.S. Trustee juliet.m.sarkessian@usdoj.gov

Marie Hofsdal
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee mhofsdal@pryorcashman.com

Matthew Barry Lunn
                                 on behalf of Interested Party Convertible Noteholders bankfilings@ycst.com

Maxim B. Litvak
                                 on behalf of Debtor Emergent Capital Inc. mlitvak@pszjlaw.com

Patrick Sibley
                                 on behalf of Interested Party Wilmington Trust National Association, as Indenture Trustee psibley@pryorcashman.com

Reliable Companies
                                 gmatthews@reliable-co.com

U.S. Trustee
                                 USTPRegion03.WL.ECF@USDOJ.GOV


TOTAL: 14
